       Case 3:20-cr-02942-AJB Document 1 Filed 09/22/20 PageID.1 Page 1 of 2



 1

 2
                  Sep 22 2020
 3
                   4:54 pm
 4
                  s/ vanessac
 5

 6                                    UNITED STATES DISTRICT COURT
 7                                  SOUTHERN DISTRICT OF CALIFORNIA
 8                                       November 2019 Grand Jury
 9 UNITED STATES OF AMERICA,
                                                        Case No.          '20 CR2942 AJB
10                              Plaintiff,              I N D I C T M E N T
11           v.                                         Title 26, U.S.C. Section 5861 -
12                                                      Possession of an Unregistered
     SYLVESTER ANDREWS,                                 Destructive Device (Felony);
13                                                      Title 18, U.S.C., Sec. 844 (i) -
                                Defendant.              Malicious Damage to Buildings or
14                                                      Real Property Affecting Interstate
                                                        Commerce by Means of Fire or an
15                                                      Explosive; Title 26, U.S.C.,
                                                        Sec. 5872, and Title 28, U.S.C.,
16                                                      Sec. 2461(c) - Criminal Forfeiture

17           The grand jury charges:

18                                                  Count 1

19           On    or      about   May    20,   2018,     within    the     Southern       District    of
20   California,            defendant     SYLVESTER      ANDREWS,     knowingly         received      and
21   possessed destructive               devices,   specifically,         two   glass   bottles with
22   wicks        that      contained     gasoline,       a.k.a.    "Molotov      cocktails,"         not
23   registered to him in the National Firearms Registration and Transfer
24   Record; in violation of Title 26, United States Code, Section 5861, a
25   felony.

26                                                  Count 2

27           On    or      about   May    20,   2018,     within    the     Southern       District    of
28   California,          defendant      SYLVESTER ANDREWS,        did maliciously damage             and


     SHTH:nlv:San Diego:9/21/20
           Case 3:20-cr-02942-AJB Document 1 Filed 09/22/20 PageID.2 Page 2 of 2



 1   attempt to damage            and destroy,    by means     of an explosive,         to wit:    an

 2   incendiary bomb,         a    building   and    real   property used     in any activity

 3   affecting interstate and foreign commerce, to •wit: the rental property

 4   located      at   130   W 11th     Street,     National    City,    California      91950;    in

 5   violation of Title 18, United States Code, Section 844(i).

 6                                     FORFEITURE ALLEGATIONS

 7           1.    The allegations contained in the Count 1 are realleged and by

 8   their reference fully incorporated herein for the purpose of alleging

 9   forfeiture to the United States of America pursuant to the provisions

10   of Title 26,       United States Code,          Section 5872,       and Title 28,        United

11   States Code, Section 2461 (c).

12           2.    Upon conviction of the offense               alleged in    Count     1 of this

13   Indictment,       defendant      SYLVESTER ANDREWS        shall    forfeit    to   the   United

14   States,      pursuant to Title 26,           United States Code,       Section 5872,         and

15   Title 28, United States Code, Section 246l(c), all destructive devices

16   involved in the commission of the offense,                  including,       but not limited

17   to: two glass bottles with wicks that contained gasoline, a. k. a. "Molotov

18   cocktails."

19 All pursuant to Title 26, United States Code, Section 5872, and Title 28,

20   United States Code, Section 246l(c).

21           DATED:    September 22, 2020.

22

23
                                                            Foreperson
24

25

26   By:
             SHITAL H.
27           Assistant U.S. Attorneys

28

                                                     2
